 
Exhibit 10.1
 
 
2008 Executive Bonus Plan


Executive Officers of Charter and certain other managerial and professional
employees of Charter and its subsidiaries are eligible to participate in
Charter's 2008 Executive Bonus Plan. Bonuses for eligible employees for 2008
will be determined based on the extent to which Charter's (or, if applicable, a
divisional employee's particular division's, or if applicable, a Key Market Area
(“KMA”) employee’s particular KMA’s) performance during 2008 meets or exceeds
budgeted goals with respect to four performance measures. These measures, and
the percentage of an employee's bonus allocated to each measure, are Revenue
(30%), Adjusted EBITDA for Corporate employees or Operating Cash Flow for
Divisional and KMA employees (30%), Unlevered Free Cash Flow (20%) and Customer
Satisfaction (20%). Customer Satisfaction will be measured against quantifiable
statistics determined by the Board of Directors or Compensation and Benefits
Committee and include Call Center Service Level, Call Center technical
operations and network performance metrics.


With respect to each performance measure listed above, the eligible employee
would receive 100% of the portion of his or her target bonus allocated to that
performance measure if Charter's (or such employee's division's or KMA’s)
performance reaches the budgeted goal for that measure. Also, for each
performance measure, the employee would receive 50% of the allocated percentage
if the performance equals 95% of the budgeted goal, and could receive as much as
150% of the allocated percentage if the performance exceeds the applicable
budgeted goal by 5%. Each employee's target bonus is determined based on market
data and position within the Company. Target bonuses for executive officers
range from 50% to 125% of base salary, subject to applicable employment
agreements.  The target award is the assigned percentage of a participant's base
salary as of October 1, 2008.